920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester Wheeler CAMPBELL, Plaintiff-Appellant,v.Kenneth WALTON, Vince Wade, L. Brooks Patterson, Virginia M.Morgan, Bill McGraw, Jay Manning, Paul T. Lindsay, Roy C.Hayes, Brian Flanigan, FBI Informants 1, 2, and 3, Keith E.Corbett, William Coonce, Patrick Bresnahan, Robert Ankeny,Defendants-Appellees.
No. 90-1446.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Chester Wheeler Campbell, a pro se federal prisoner, appeals the district court's denial of his motion filed pursuant to Fed.R.Civ.P. 60(b).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory and injunctive relief, Campbell filed a complaint against various defendants, including state and federal law enforcement officials, a United States Magistrate, and members of the Detroit news media.  Campbell alleged violations of his civil rights arising out of the institution of criminal proceedings against him in federal court.  The district court dismissed Campbell's complaint.  In Campbell v. Walton, Nos. 88-1298/88-1475 (6th Cir.  Sept. 21, 1988), this court affirmed the district court's judgment.


3
Campbell subsequently filed a motion to vacate the district court's judgment pursuant to Fed.R.Civ.P. 60(b).  The district court denied Campbell's motion as without merit.  Campbell has filed a timely appeal.  He has also filed motions requesting that the case be remanded to the district court and an order compelling discovery.


4
Upon review, we conclude the district court did not abuse its discretion in denying the motion.   In re Salem Mortgage Co., 791 F.2d 456, 459 (6th Cir.1986).


5
Accordingly, we hereby deny Campbell's pending motions and affirm the district court's judgment for the reasons stated in the district court's order of dismissal filed on March 6, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.